Citation Nr: 1739685	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-05 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety disorder, bipolar disorder and major depressive disorder (MDD), to include as secondary to a low back disability, based upon substitution.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder, based upon substitution.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active military duty from May 1993 to December 1997.  He died in January 2016.

The appeal comes before the Board of Veterans' Appeals (Board) from a September
2008 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO confirmed and
continued its previous denial for service connection for bipolar disorder and
recurrent MDD and determined that new and material evidence had not been
received to reopen a previously denied claim for service connection for a low back
disability.

In August 2012, the Veteran testified at a hearing before the undersigned conducted
at the above RO.  A transcript of this hearing is associated with the claims file.

In December 2014, the Board remanded the case for further development by the originating agency.  During the pendency of the appeal the Veteran died.  The appellant filed a claim for Dependency and Indemnity Compensation (DIC) in January 2016.  In February 2016, the Board dismissed the current claims, due to the death of the Veteran.  In April 2016, the appellant filed a claim for substitution on behalf of the Veteran's minor daughter of the current claims.  The RO issued a decision in October 2016 in the appellant's DIC claim (denying service connection for the cause of the Veteran's death), which is not before the Board.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for a low back disorder and an acquired psychiatric disorder has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board's December 2014 remand noted that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) had been raised by the record, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  Notably, the RO has still not adjudicated this matter.  See December 2015 Administrative Decision.  The Board does not have jurisdiction over it, so it is again referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2016).

The reopened claim of service connection for a low back disorder, based upon substitution, and the issue of whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, based upon substitution, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.



FINDINGS OF FACT

1.  In an unappealed rating decision issued in October 1998, the RO denied the Veteran's claim for service connection for a low back disorder.

2.  The evidence associated with the claims file subsequent to the October 1998 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran or claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a low back disorder.  Therefore, no further notice or development is needed to assist the appellant in substantiating this aspect of the claim for service connection for a low back disorder.

With respect to the reopened claim, the Board has determined that further development of the record is warranted, so that matter is addressed in the remand that follows this decision.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

The Veteran contends that he has a current low back disability related to a back injury in service during a lifting exercise (fireman deadman carry) between 1996 and 1997.  

In an October 1998 rating decision, the RO denied the Veteran's claim for service connection for a low back disability, based on a finding that although there was treatment in service for low back pain, no permanent residual or chronic disability subject to service connection was shown in service or demonstrated by evidence following service.  The Veteran did not file an appeal and the decision became final.  In March 2008, the Veteran filed his current petition to reopen his claim of entitlement to service connection for a low back disability.

Service treatment records show that the Veteran was treated on more than one occasion for low back pain.  He was diagnosed during service with a lumbar strain and a low muscular strain.  However, X-rays of the spine were normal, and no chronic low back disability was diagnosed at the time of his discharge.

VA examination conducted in April 1998 showed complaint of pain on the left lumbosacral area radiating to the left pelvic area and down to the back of the thigh.  The veteran had a positive straight leg test on the left at 130 degrees.  X-ray showed sacralization of the fifth lumbar vertebra, a congenital or developmental defect.

Post-service VA treatment records show that 2009 X-rays of the lumbar spine revealed disc space narrowing L1-L2 with anterolateral hypertrophic spurring.  

An August 2012 statement from the Veteran's chiropractor indicated that the Veteran's pain was not caused by a congenital anomaly.

The Veteran was also afforded a VA spine examination in April 2015, in accordance with the Board's December 2014 remand.  He was diagnosed with a lumbar muscular strain with chronic pain, degenerative disc disease of the lumbar spine, and herniated nucleus pulposus (HNP)-L3-L4: mild diffuse disc bulging.  
As the prior denial was premised, in part, on the absence of evidence of a chronic low back disability, for which service connection may be granted (non-congenital) the subsequently received evidence showing current diagnoses of a chronic low back disorder, including degenerative disc disease of the lumbar spine and lumbar muscular strain, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current low back disability.  Moreover, the new evidence of a diagnosed low back disability, in conjunction with the evidence of complaints of recurrent back pain in the service treatment records, and the Veteran's reports that he has had continuous low back pain since service, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a low back disorder is reopened.  However, additional development is needed before the claim can be decided.


ORDER

New and material evidence has been presented, and the claim for service connection for a low back disorder, based upon substitution, is reopened; the appeal is granted to this extent only.


REMAND

The Veteran died in January 2016.  At the time of his death, the Veteran had claims pending for service connection for an acquired psychiatric disability and a low back disability.  In a February 2016 decision, the Board dismissed the Veteran's claims for service connection for an acquired psychiatric disability and a low back disability, due to the death of the Veteran.  In April 2016, his ex-spouse filed a VA Form 21-0847, requesting that she be substituted as the claimant in the Veteran's appeal on behalf of her and the Veteran's minor daughter.  The request for substitution has not been adjudicated by the AOJ.

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been entitled at his death; that is, the survivor cannot receive any benefit that the veteran could not have received.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).  In considering a claim for the purposes of accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the Court held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date.  The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death.

The Board also notes that in promulgating the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008), Congress created a new 38 U.S.C.A. § 5121A allowing substitution in the case of the death of a claimant who, as the Veteran in the instant case, dies on or after October 10, 2008.  A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitution of claimants in the case of death of a claimant.  38 U.S.C.A. §§ 5121, 5121A 
(West 2014).  When adjudicating the accrued benefits claims, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim, as noted.  However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the veteran after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim.  A substitute claimant may submit additional evidence in support of the claim.  Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.1010, 20.101(a) (2016).  In October 2016, the RO denied the appellant's claim for DIC (cause of death); however, the RO did not initially adjudicate whether the appellant was seeking substitution or accrued benefits.  In light of the foregoing, the Board finds that the AOJ should make a formal determination regarding the basic eligibility for substitution of the Veteran's ex-spouse on behalf of his minor daughter in the first instance with respect to the appeal and if substitution is permitted, the AOJ should readjudicate the claims on appeal as substitution claims.  Should the AOJ find that substitution is appropriate, the record indicates the need for further development per below.


Low Back Disability

As noted above, the Veteran was also afforded a VA spine examination in April 2015, in accordance with the Board's December 2014 remand.  He was diagnosed with a lumbar muscular strain with chronic pain, degenerative disc disease of the lumbar spine, and HNP-L3-L4: mild diffuse disc bulging.  The examiner opined that there was no evidence, clinically or radiographically, of lower extremity involvement related to the back or spine, no radicular symptoms, and no radiculopathy, with normal clinical examination related to the lower extremities sensation, reflexes and strength.  The examiner concluded that there were no left or right lower extremity neurological manifestations related to the back found on examination at that time.  However, the examiner failed to give an opinion on the etiology of the diagnosed low back disabilities, including lumbar muscular strain with chronic pain, degenerative disc disease of the lumbar spine, and HNP-L3-L4: mild diffuse disc bulging.  As such, the Board finds that the opinion is incomplete and therefore, inadequate for evaluation purposes.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, the Board finds that a remand for a new medical opinion as to the etiology of any current low back disability is necessary if substitution is granted.  38 C.F.R. § 4.2 (2016).


Acquired Psychiatric Disability

Pre-service medical records from the Westmoreland Health System, Mayview State Hospital, and St. Francis Medical Center, which show that the Veteran had a long history of psychiatric problems and treatment from as early as age 9, including several psychiatric hospitalizations for depression and suicidal ideation and attempts in 1992, 1993 and 1994.

Service treatment records show that Veteran was seen during active duty for symptoms of depression and anxiety, and that he was medically discharged for recurrent MDD, which was shown to have existed prior to enlistment and not to have been aggravated by service.  See June 1997 Medical Board report.  

The post-service medical evidence of record includes VA treatment records showing that the Veteran was diagnosed with anxiety and depression, and noted to have a history of bipolar disorder.  The notes also indicate that the Veteran had a long history of psychiatric problems, since approximately age 14, which included psychiatric hospitalizations and suicide attempts.  

During a June 2008 VA examination, the Veteran reported a history of psychiatric problems during his youth and prior to his military service, as well as experiencing psychiatric symptoms ("lows") during military service following a back injury.  The June 2008 examiner diagnosed bipolar disorder, currently depressed (unrelated to military service, predating military service).  Specifically, the examiner concluded that the Veteran had a long history of psychiatric symptoms most reflective of bipolar disorder that predated military service.  The examiner concluded further that the Veteran's psychiatric condition was not in any way related to military service; was present in childhood and adolescence; and had not been exacerbated by military service; noting that records indicated numerous psychiatric hospitalizations prior to entry into the military.  

The issue of whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, secondary to a low back disorder, is inextricably intertwined with the issue of entitlement to service connection for a low back disorder, which is being remanded for further adjudication if substitution is granted.  Therefore, a final decision on the issue cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Board also notes that, in accordance with the December 2014 remand, the Veteran was afforded a VA mental disorders examination in April 2015.  The examiner concluded that the Veteran continued to meet the diagnostic criteria for bipolar disorder, current episode depressed, with anxious distress.  The examiner also noted that the Veteran was not receiving psychiatric treatment nor had he been consistently engaged in any substantial psychiatric treatment since military service.  The examiner opined that the Veteran's psychiatric disorder predated his military service, given his multiple psychiatric hospitalizations and suicide attempts in adolescence, and that the Veteran's symptoms were not exacerbated by military service.  The examiner also opined that the Veteran's bipolar disorder was not secondary to his low back disability or exacerbated by his low back disability, as his symptoms predated his low back injury and there is no medical evidence to indicate that bipolar disorder is physiologically caused by or due to a low back disability.  Although the examiner explained why he believed the Veteran's bipolar disorder was not related to his low back disability, he did not give an opinion as to whether the Veteran's other diagnosed psychiatric disorders, including anxiety disorder and depression, were caused or aggravated by his low back disability.  Furthermore, the examiner failed to give a rationale for his opinion that the Veteran's psychiatric disability was not aggravated during military service.  Just noting that the Veteran's psychiatric symptoms predated his military service does not explain why the symptoms were not aggravated during service, especially given the above-noted evidence of treatment for symptoms of depression and anxiety in service.  As such, the Board finds that the April 2015 VA examiner's opinion is incomplete and therefore, inadequate for evaluation purposes.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, the Board finds that a remand for a new medical opinion as to the etiology of any acquired psychiatric disability is necessary.  38 C.F.R. § 4.2 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Issue a decision adjudicating whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to his claims for service connection for an acquired psychiatric disability and service connection for a low back disability.

2.  If substitution is granted, forward the claims file to a medical professional for VA opinion to determine the nature and etiology of the Veteran's low back disabilities.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.

Identify any and all low back disabilities at the time of the Veteran's death.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability originated while the Veteran was serving on active duty or was otherwise etiologically related to service. 

If the examiner finds that the Veteran's low back disability was developmental or congenital, the examiner should also provide an opinion as to whether this condition clearly and unmistakably existed prior to the Veteran's active military service, and if so, whether there is clear and unmistakable evidence that it was not aggravated during service beyond the natural progression (i.e. there was no increase in underlying disability).

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran was competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  The Veteran's and appellant's lay contentions must be considered in making a determination as to whether a nexus exists.

The examiner is advised that the lack of documentation of treatment in service is not a sufficient basis, alone, to make a determination that the Veteran did not have an onset of low back symptoms in service.

3.  Forward the claims file to a medical professional for VA opinion to determine the nature and etiology of the Veteran's acquired psychiatric disorders.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.

Identify any and all psychiatric diagnoses at the time of the Veteran's death.  

If PTSD was diagnosed (under DSM-IV criteria), the examiner should identify elements supporting the diagnosis, to include the stressor(s).  If PTSD was not diagnosed, the examiner should explain why the Veteran did not meet the criteria for this diagnosis.

With respect to any other diagnosed psychiatric disorders, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each of the diagnosed psychiatric disorders originated while the Veteran was serving on active duty or were otherwise etiologically related to service. 

The examiner should also provide an opinion as to whether any diagnosed psychiatric disorder clearly and unmistakably existed prior to the Veteran's active military service, and if so, whether there is clear and unmistakable evidence that it was not aggravated during service beyond the natural progression (i.e. there was no increase in underlying disability).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any diagnosed psychiatric disorder was caused or aggravated by the Veteran's low back disability.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran was competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  The Veteran's and appellant's lay contentions must be considered in making a determination as to whether a nexus exists.

The examiner is advised that the lack of documentation of mental health treatment in service is not a sufficient basis, alone, to make a determination that the Veteran did not have an onset of psychiatric symptoms in service.

4.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

5.  Readjudicate the appellant's claims.  If any benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


